F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          MAY 11 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    AMERICAN CITIZEN CHILDREN
    ##1-1,375, all minors, by and
    through their next best friend
    SANDRA RODRIGUES,

               Plaintiffs-Appellants,
         and

    BELEN VERDUZCO,                                     No. 00-4128
                                                   (D.C. No. 99-CV-41-K)
               Plaintiff,                                 (D. Utah)
    v.

    JOHN ASHCROFT, United States
    Attorney General; * COLIN L.
    POWELL, Secretary of State; **
    KEVIN D. ROONEY, Acting
    Commissioner of INS; *** GEORGE
    W. BUSH, President of the
    United States, ****

               Defendants-Appellees.



*
      Pursuant to Fed. R. App. P. 43(c)(2), John Ashcroft is substituted for Janet
Reno, United States Attorney General, as an appellee in this action.
**
     Pursuant to Fed. R. App. P. 43(c)(2), Colin L. Powell is substituted for
Madeline Albright, Secretary of State, as an appellee in this action.
***
      On March 26, 2001, Kevin D. Rooney became the Acting Commissioner
of INS. Pursuant to Fed. R. App. P. 43(c)(2), Mr. Rooney is substituted for
Doris Meissner as an appellee in this action.
****
      Pursuant to Fed. R. App. P. 43(c)(2), George W. Bush is substituted for
William J. Clinton, President of the United States, as an appellee in this action.
                            ORDER AND JUDGMENT            *****




Before SEYMOUR , BRORBY , and BRISCOE , Circuit Judges.



        After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

        Appellants are 1,375 minor United States citizen children whose parents are

undocumented aliens residing illegally in the United States. Sandra Rodrigues,

a resident alien, brought this action pursuant to   Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics      , 403 U.S. 388 (1971), on their behalf

claiming that defendants’ enforcement of the immigration laws against the

children’s parents has violated or will violate the children’s rights under the

Fourth, Fifth, and Fourteenth Amendments. The district court dismissed the

second amended complaint for failure to state a claim upon which relief can be

granted and denied leave to amend. The district court also denied appellants’



*****
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                             -2-
motion to alter or amend the judgment. They appeal. We have jurisdiction under

28 U.S.C. § 1291.

       We review de novo the district court’s dismissal of the complaint.       Gohier

v. Enright , 186 F.3d 1216, 1218 (10th Cir. 1999). We find no error. The law is

clear that “the incidental impact visited upon the children of deportable, illegal

aliens does not raise constitutional problems.”     Delgado v. INS , 637 F.2d 762,

764 (10th Cir. 1980). The district court correctly relied on    Delgado in

dismissing appellants’ case for failure to state a claim. We therefore affirm

for substantially the same reasons as those set out in the district court’s order

filed on April 12, 2000.

       AFFIRMED.



                                                        Entered for the Court



                                                        Mary Beck Briscoe
                                                        Circuit Judge




                                            -3-